Name: Council Regulation (EEC) No 3066/79 of 28 December 1979 on the conclusion of a Supplementary Protocol to the Agreement between the European Economic Community and the Portuguese Republic
 Type: Regulation
 Subject Matter: international affairs;  Europe;  European construction
 Date Published: nan

 31 . 12 . 79 Official Journal of the European Communities No L 348/43 COUNCIL REGULATION (EEC) No 3066/79 of 28 December 1979 on the conclusion of a Supplementary Protocol to the Agreement between the European Economic Community and the Portuguese Republic Republic and the declarations and exchanges of letters annexed to the Final Act are hereby approved on behalf of the Community. The texts referred to in the preceding paragraph are annexed to this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas a Supplementary Protocol to the Agreement between the European Economic Community and the Portuguese Republic should be concluded , Article 2 The President of the Council shall give the notifications provided for in Article 11 of the Supplementary Protocol . HAS ADOPTED THIS REGULATION: Article 1 Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. The Supplementary Protocol to the Agreement between the European Economic Community and the Portuguese This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 December 1979 . For the Council The President B. LENIHAN